UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2018 Date of reporting period:	May 31, 2017 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 5/31/17 (Unaudited) COMMON STOCKS (86.9%) (a) Shares Value Air freight and logistics (0.8%) Atlas Air Worldwide Holdings, Inc. (NON) 79,300 $3,861,910 Airlines (0.6%) SkyWest, Inc. 73,400 2,517,620 Auto components (1.3%) Dana, Inc. 133,500 2,819,520 Modine Manufacturing Co. (NON) 73,800 1,121,760 Stoneridge, Inc. (NON) 117,366 1,814,478 Banks (13.8%) Berkshire Hills Bancorp, Inc. 45,500 1,631,175 Cadence BanCorp (NON) 10,200 222,972 Camden National Corp. 73,821 2,967,604 Civista Bancshares, Inc. 64,917 1,278,865 First Bancorp 48,600 1,349,136 First Busey Corp. 95,100 2,699,889 First Connecticut Bancorp, Inc. 42,327 1,060,291 First Internet Bancorp 20,254 522,553 First Merchants Corp. 56,700 2,250,423 First Midwest Ban Corp., Inc./IL 131,100 2,905,176 Flushing Financial Corp. 3,164 87,896 Franklin Financial Network, Inc. (NON) 31,418 1,225,302 Fulton Financial Corp. 92,000 1,610,000 Hanmi Financial Corp. 95,233 2,533,198 Heartland Financial USA, Inc. 38,800 1,740,180 Hope Bancorp, Inc 91,600 1,594,756 IBERIABANK Corp. 19,518 1,506,790 Independent Bank Group, Inc. 52,000 2,917,200 Investors Bancorp, Inc. 34,316 454,001 Lakeland Financial Corp. 45,900 1,947,537 Old National Bancorp 146,800 2,319,440 Pacific Premier Bancorp, Inc. (NON) 76,640 2,605,760 Peoples Bancorp, Inc. 45,821 1,386,085 Popular, Inc. (Puerto Rico) 26,620 990,264 Preferred Bank 45,100 2,250,941 Southside Bancshares, Inc. 45,839 1,492,504 Sterling Bancorp 144,800 3,105,960 Tristate Capital Holdings, Inc. (NON) 112,302 2,605,406 Umpqua Holdings Corp. 158,500 2,685,783 United Community Banks, Inc./GA 46,400 1,195,728 Univest Corp of Pennsylvania 54,036 1,488,692 Valley National BanCorp 107,600 1,213,728 Washington Trust Bancorp, Inc. 36,100 1,725,580 Western Alliance Bancorp (NON) 63,000 2,880,360 Wintrust Financial Corp. 36,600 2,516,612 Beverages (0.2%) Cott Corp. (Canada) 53,610 707,116 Biotechnology (0.3%) Conatus Pharmaceuticals, Inc. (NON) 160,596 791,738 Emergent BioSolutions, Inc. (NON) 14,885 475,278 Building products (1.0%) Armstrong Flooring, Inc. (NON) 102,800 1,900,772 Ply Gem Holdings, Inc. (NON) 157,200 2,570,220 Capital markets (0.6%) OM Asset Management PLC (United Kingdom) 194,059 2,709,064 Chemicals (3.5%) A Schulman, Inc. 68,285 2,000,751 American Vanguard Corp. 148,607 2,504,028 Calgon Carbon Corp. 164,351 2,309,132 Ferro Corp. (NON) 157,600 2,641,376 Kraton Corp. (NON) 29,800 962,540 LSB Industries, Inc. (NON) 60,112 528,384 Minerals Technologies, Inc. 22,484 1,617,724 OMNOVA Solutions, Inc. (NON) 98,895 855,442 Trinseo SA 7,000 409,220 Valvoline, Inc. 106,000 2,371,220 Commercial services and supplies (1.4%) ACCO Brands Corp. (NON) 280,600 3,184,810 HNI Corp. 21,900 942,138 Knoll, Inc. 86,100 1,851,150 Pitney Bowes, Inc. 42,500 631,975 Construction and engineering (1.6%) MasTec, Inc. (NON) 62,700 2,658,480 Northwest Pipe, Co. (NON) 25,594 364,970 Orion Group Holdings, Inc. (NON) 297,228 2,119,236 Quanta Services, Inc. (NON) 43,300 1,327,578 Sterling Construction Co., Inc. (NON) 79,920 813,586 Construction materials (0.6%) Summit Materials, Inc. Class A (NON) 105,460 2,832,656 Consumer finance (0.2%) Encore Capital Group, Inc. (NON) 24,792 897,470 Containers and packaging (1.1%) Bemis Co., Inc. 40,895 1,825,553 Greif, Inc. Class A 56,600 3,364,870 Diversified financial services (0.5%) Capitol Acquisition Corp. III (NON) 236,600 2,448,810 Electric utilities (1.6%) ALLETE, Inc. 37,448 2,748,309 IDACORP, Inc. 12,100 1,056,330 PNM Resources, Inc. 36,200 1,393,700 Portland General Electric Co. 45,209 2,140,194 Electrical equipment (1.4%) Atkore International Group, Inc. (NON) 85,100 1,775,186 Generac Holdings, Inc. (NON) 68,360 2,368,674 General Cable Corp. 137,300 2,272,315 Electronic equipment, instruments, and components (2.2%) Bel Fuse, Inc. Class B 41,093 986,232 Belden, Inc. 35,600 2,527,600 Flex, Ltd. (NON) 202,200 3,489,972 Jabil Circuit, Inc. 48,100 1,439,152 Orbotech, Ltd. (Israel) (NON) 33,800 1,205,984 Sanmina Corp. (NON) 8,600 314,760 Energy equipment and services (1.9%) C&J Energy Services, Inc. (NON) 41,000 1,384,160 Frank's International NV (Netherlands) 116,275 869,737 Independence Contract Drilling, Inc. (NON) 175,436 670,166 Nabors Industries, Ltd. 179,400 1,578,720 Patterson-UTI Energy, Inc. 130,642 2,785,287 ProPetro Holding Corp. (NON) 115,400 1,529,050 Equity real estate investment trusts (REITs) (3.8%) Apartment Investment & Management Co. Class A 49,200 2,111,664 Ashford Hospitality Trust, Inc. 88,000 542,080 Education Realty Trust, Inc. 26,332 1,008,779 Equity Commonwealth (NON) 48,000 1,493,760 FelCor Lodging Trust, Inc. 168,600 1,208,862 iStar, Inc. (NON) (S) 169,700 2,055,067 LTC Properties, Inc. 9,921 478,192 New York REIT, Inc. (S) 461,800 3,966,862 Paramount Group, Inc. 73,900 1,139,538 RLJ Lodging Trust 77,600 1,579,160 Summit Hotel Properties, Inc. 87,214 1,561,131 Food and staples retail (1.4%) SpartanNash Co. 46,616 1,389,157 Sprouts Farmers Market, Inc. (NON) 134,900 3,232,204 SUPERVALU, Inc. (NON) 425,800 1,639,330 Food products (2.2%) AGT Food & Ingredients, Inc. (Canada) 105,248 2,014,815 Blue Buffalo Pet Products, Inc. (NON) 102,500 2,407,725 High Liner Foods, Inc. (Canada) 184,676 2,657,661 Nomad Foods, Ltd. (United Kingdom) (NON) 217,800 3,081,870 Health-care providers and services (3.3%) AAC Holdings, Inc. (NON) (S) 117,763 739,552 AMN Healthcare Services, Inc. (NON) (S) 99,400 3,603,250 Brookdale Senior Living, Inc. (NON) 106,800 1,467,432 Ensign Group, Inc. (The) 172,371 3,168,179 Fulgent Genetics, Inc. (NON) (S) 179,945 1,110,261 HealthSouth Corp. 81,000 3,671,730 Tenet Healthcare Corp. (NON) (S) 91,800 1,518,372 Hotels, restaurants, and leisure (3.1%) Bloomin' Brands, Inc. 112,961 2,262,609 DineEquity, Inc. (S) 26,000 1,189,500 International Game Technology PLC 129,191 2,293,140 Penn National Gaming, Inc. (NON) (S) 150,900 2,916,897 SeaWorld Entertainment, Inc. (S) 317,012 5,658,664 Household durables (0.6%) Century Communities, Inc. (NON) 63,407 1,578,834 Dorel Industries, Inc. Class B (Canada) 35,100 913,845 Natuzzi SpA ADR (Italy) (NON) 36,148 90,370 Independent power and renewable electricity producers (1.2%) Calpine Corp. (NON) (S) 333,300 4,282,905 NRG Energy, Inc. 78,600 1,262,316 Insurance (2.2%) American Equity Investment Life Holding Co. 68,200 1,709,092 CNO Financial Group, Inc. 101,700 2,083,833 Greenlight Capital Re, Ltd. Class A (Cayman Islands) (NON) 52,900 1,089,740 Hanover Insurance Group, Inc. (The) 41,800 3,485,702 James River Group Holdings, Ltd. (Bermuda) 45,784 1,814,878 Internet and direct marketing retail (0.2%) FTD Cos., Inc. (NON) 40,600 703,192 Internet software and services (1.9%) Akamai Technologies, Inc. (NON) 22,400 1,056,160 GTT Communications, Inc. (NON) 31,862 1,027,550 J2 Cloud Services, LLC 39,319 3,327,174 Web.com Group, Inc. (NON) 44,200 1,005,550 Yelp, Inc. (NON) (S) 73,504 2,052,232 IT Services (1.2%) Conduent, Inc. (NON) 241,700 3,966,297 Convergys Corp. 61,300 1,490,203 Life sciences tools and services (0.1%) Enzo Biochem, Inc. (NON) 71,880 646,920 Machinery (3.7%) Albany International Corp. Class A 36,600 1,767,780 Columbus McKinnon Corp./NY 85,088 2,377,359 Global Brass & Copper Holdings, Inc. 7,500 227,250 Hyster-Yale Materials Handling, Inc. 46,354 3,459,399 Kennametal, Inc. 52,100 2,004,287 LB Foster Co. Class A 94,006 1,687,408 Park-Ohio Holdings Corp. 21,803 808,891 Rexnord Corp. (NON) 110,600 2,521,680 TriMas Corp. (NON) 103,800 2,262,840 Marine (0.9%) Costamare, Inc. (Monaco) (S) 242,340 1,587,327 Safe Bulkers, Inc. (Greece) (NON) 177,856 366,383 Scorpio Bulkers, Inc. (NON) (S) 244,049 1,415,484 Star Bulk Carriers Corp. (Greece) (NON) (S) 117,478 932,775 Media (1.9%) Central European Media Enterprises, Ltd. Class A (Czech Republic) (NON) (S) 392,200 1,529,580 Live Nation Entertainment, Inc. (NON) 46,800 1,614,132 Madison Square Garden Co. (The) Class A (NON) 13,936 2,723,234 Time, Inc. 211,200 2,640,000 Metals and mining (1.1%) Ferroglobe Representation & Warranty Insurance Trust (F) 270,395 — Major Drilling Group International, Inc. (Canada) (NON) 357,783 2,002,324 Olympic Steel, Inc. 8,200 135,054 Ryerson Holding Corp. (NON) 88,900 742,315 Schnitzer Steel Industries, Inc. Class A 100,700 1,943,510 Mortgage real estate investment trusts (REITs) (0.4%) Redwood Trust, Inc. 119,900 2,028,708 Multi-utilities (0.4%) Avista Corp. 40,300 1,726,452 Multiline retail (0.3%) Dillards, Inc. Class A 28,000 1,441,440 Oil, gas, and consumable fuels (4.8%) Callon Petroleum Co. (NON) (S) 284,284 3,218,095 Energen Corp. (NON) 16,479 939,962 Euronav NV (Belgium) 99,900 759,240 Gener8 Maritime, Inc. (NON) (S) 158,400 839,520 Gulfport Energy Corp. (NON) 60,800 872,480 Matador Resources Co. (NON) 48,500 1,105,315 Oasis Petroleum, Inc. (NON) 127,800 1,247,328 Pacific Ethanol, Inc. (NON) 284,500 1,678,550 PDC Energy, Inc. (NON) 46,900 2,329,054 Peabody Energy Corp. (NON) (S) 106,000 2,574,740 Ring Energy, Inc. (NON) 18,251 236,898 Scorpio Tankers, Inc. (S) 389,900 1,450,428 Southwestern Energy Co. (NON) 554,900 3,362,694 Whiting Petroleum Corp. (NON) 169,700 1,198,082 Paper and forest products (1.1%) Interfor Corp. (Canada) (NON) 137,400 1,793,213 KapStone Paper and Packaging Corp. 112,500 2,377,125 Mercer International, Inc. (Canada) 56,200 654,730 PH Glatfelter Co. 12,300 225,459 Personal products (0.6%) Edgewell Personal Care Co. (NON) 37,900 2,772,006 Pharmaceuticals (0.5%) Sucampo Pharmaceuticals, Inc. Class A (NON) (S) 211,200 2,112,000 Real estate management and development (0.5%) Kennedy-Wilson Holdings, Inc. 68,300 1,338,680 RE/MAX Holdings, Inc. Class A 14,598 775,884 Road and rail (0.5%) Saia, Inc. (NON) 47,500 2,194,500 Semiconductors and semiconductor equipment (3.9%) Cohu, Inc. 12,600 230,958 FormFactor, Inc. (NON) 120,100 1,765,470 Ichor Holdings, Ltd. (NON) 109,052 2,560,541 MaxLinear, Inc. Class A (NON) 14,800 461,020 Photronics, Inc. (NON) 101,599 1,021,070 Silicon Motion Technology Corp. ADR (Taiwan) (S) 58,100 3,035,725 Teradyne, Inc. 76,500 2,719,575 Tower Semiconductor, Ltd. (Israel) (NON) (S) 123,600 3,134,496 Xperi Corp. 97,920 3,001,248 Software (0.3%) BancTec, Inc. 144A CVR (F) 160,833 — Barracuda Networks, Inc. (NON) 62,100 1,361,232 Specialty retail (3.6%) Finish Line, Inc. (The) Class A 216,600 3,056,226 Guess?, Inc. 19,600 235,984 J. Jill, Inc. (NON) 147,100 1,875,525 Party City Holdco, Inc. (NON) (S) 305,200 5,051,060 Sally Beauty Holdings, Inc. (NON) 81,900 1,475,838 Staples, Inc. 219,200 1,990,336 Vitamin Shoppe, Inc. (NON) (S) 134,600 1,561,360 Zumiez, Inc. (NON) (S) 94,816 1,351,128 Technology hardware, storage, and peripherals (1.5%) NCR Corp. (NON) 88,200 3,398,346 Super Micro Computer, Inc. (NON) 132,800 3,266,880 Textiles, apparel, and luxury goods (1.0%) Hanesbrands, Inc. (S) 162,900 3,363,885 Ralph Lauren Corp. 16,000 1,084,800 Thrifts and mortgage finance (2.8%) BofI Holding, Inc. (NON) (S) 12,400 275,280 First Defiance Financial Corp. 34,100 1,776,610 Meta Financial Group, Inc. 28,590 2,447,304 PCSB Financial Corp. (NON) 88,784 1,476,478 Provident Financial Services, Inc. 46,400 1,082,976 Radian Group, Inc. 16,800 269,808 Walker & Dunlop, Inc. (NON) 29,449 1,375,563 Washington Federal, Inc. 51,500 1,645,425 WSFS Financial Corp. 53,000 2,337,300 Trading companies and distributors (1.3%) BMC Stock Holdings, Inc. (NON) 152,900 2,981,550 Hardwoods Distribution, Inc. (Canada) 47,700 677,620 Textainer Group Holdings, Ltd. (NON) (S) 212,500 2,337,500 Total common stocks (cost $356,152,135) INVESTMENT COMPANIES (1.4%) (a) Shares Value Hercules Capital, Inc. (S) 91,823 $1,196,454 Solar Capital, Ltd. 63,158 1,364,844 TCP Capital Corp. 130,448 2,203,267 TriplePoint Venture Growth BDC Corp. 127,374 1,666,052 Total investment companies (cost $6,091,212) SHORT-TERM INVESTMENTS (18.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 1.12% (AFF) 41,142,576 $41,142,576 Putnam Short Term Investment Fund 0.89% (AFF) 44,946,513 44,946,513 Total short-term investments (cost $86,089,089) TOTAL INVESTMENTS Total investments (cost $448,332,436) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2017 through May 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $456,611,350. (b) The aggregate identified cost on a tax basis is $448,658,952, resulting in gross unrealized appreciation and depreciation of $55,994,558 and $15,435,966, respectively, or net unrealized appreciation of $40,558,592. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $33,533,970 $72,141,169 $64,532,563 $81,998 $41,142,576 Putnam Short Term Investment Fund** 30,472,680 116,948,882 102,475,049 46,798 44,946,513 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $41,142,576, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $39,641,248. Certain of these securities were sold prior to the close of the reporting period. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $54,357,337 $— $— Consumer staples 19,901,884 — — Energy 30,629,506 — — Financials 93,921,828 — — Health care 19,304,712 — — Industrials 60,770,653 — — Information technology 49,845,427 — —** Materials 34,096,626 — — Real estate 19,259,659 — — Utilities 14,610,206 — — Total common stocks — — Investment companies 6,430,617 — — Short-term investments 44,946,513 41,142,576 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. **Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: July 28, 2017
